Appeal from a judgment of Jefferson County Court (Clary, J.), entered April 21, 1999, convicting defendant after a jury trial of, inter alia, rape in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant contends that he was denied a fair trial by prosecutorial misconduct on summation. By failing to object to the alleged instances of misconduct, defendant has failed to preserve his contention for our review {see, CPL 470.05 [2]), and we decline to exercise our power to review defendant’s contention as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). Defendant further contends that County Court erred in granting the prosecutor’s motion in limine seeking to limit cross-examination of the victim concerning certain pending charges. Defendant, however, stated in response to the prosecutor’s motion that he did not intend to cross-examine the victim concerning the facts underlying her arrest, and that part of the court’s order precluding defendant from cross-examining the victim with respect to the fact that she was arrested was proper (see, People v Miller, 91 NY2d 372, 380). In any event, any error is harmless (see, People v Mastin, 261 AD2d 892, 894, lv denied 93 NY2d 1022). Present — Pine, J.P., Wisner, Scudder, Burns and Gorski, JJ.